Citation Nr: 0315056	
Decision Date: 07/07/03    Archive Date: 07/10/03

DOCKET NO.  99-20 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a 
fracture of the right thumb.

2.  Entitlement to service connection for residuals of a 
fracture of the right third finger.

3.  Entitlement to service connection for residuals of a 
fracture of the left thumb.

4.  Entitlement to service connection for residuals of a 
finger injury. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from May 1974 to April 
1980.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 1999 rating decision of the Houston, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO) which denied service connection for residuals of a 
fracture of the right thumb, residuals of a fracture of the 
left thumb, residuals of a fracture of the right third 
finger, residuals of a finger injury, and bilateral hearing 
loss.  In December 2000, the veteran testified at a personal 
hearing before the undersigned.  In February 2001, the Board 
remanded the case to the RO for compliance with the Veterans 
Claims Assistance Act (VCAA).  

In a January 2003 decision, the RO granted an increased 
rating of 10 percent for iliotibial band tendonitis of the 
left knee effective July 2002, and denied an increased rating 
for postoperative residuals, medial meniscectomy and incision 
of osteochondritis dissecans of the right knee.  In a 
February 2003 decision, the RO granted service connection for 
tinnitus and hearing loss.  This rating decision resolved the 
issue of service connection for hearing loss which was 
previously on appeal.  In another February 2003 decision, the 
RO determined that there was clear and unmistakable error in 
the January 2003 decision.  The 10 percent rating for left 
knee disorder was made effective from March 2001, as an 
earlier effective date.  The veteran did not initiate an 
appeal as to any of these rating decisions.  


FINDINGS OF FACT

1.  The veteran did not clearly and unmistakably have a right 
thumb defect, infirmity, or disorder prior to his entry into 
active duty.

2.  The veteran currently has a diagnosis of degenerative 
joint disease of the right thumb, metacarpophalangeal (MCP) 
joint, which is not related to service; arthritis was not 
diagnosed within one year of the veteran's separation from 
active duty.

3.  The veteran did not clearly and unmistakably have a right 
3rd finger defect, infirmity, or disorder prior to his entry 
into active duty.

4.  The veteran currently has a diagnosis of stiffness of the 
right long finger, proximal interphalangeal (PIP) joint, with 
mild arthritis, which is not related to service; arthritis 
was not diagnosed within one year of the veteran's separation 
from active duty.

5.  The veteran currently has a diagnosis of degenerative 
joint disease of the left thumb metacarpophalangeal (MCP) 
joint, which is not related to service; arthritis was not 
diagnosed within one year of the veteran's separation from 
active duty.

6.  The veteran currently has a diagnosis of degenerative 
joint disease of the carpal metacarpal (CMC) and MCP joints 
of the fingers of the right hand and degenerative joint 
disease of the MCP joints of fingers of the left hand, which 
are not related to service; arthritis was not diagnosed 
within one year of the veteran's separation from active duty.


CONCLUSIONS OF LAW

1.  There is no clear and unmistakable evidence that a right 
thumb defect, infirmity, or disorder existed prior to service 
and the presumption of soundness is not rebutted.  38 
U.S.C.A. §§ 1111, 1153 (West 2002); 38 C.F.R. §§ 3.304, 3.306 
(2002).

2.  A right thumb disability to include degenerative joint 
disease of the right thumb, MCP joint, was not incurred in or 
aggravated by service nor may arthritis be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1102, 1110, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2002).

3.  There is no clear and unmistakable evidence that a right 
3rd finger defect, infirmity, or disorder existed prior to 
service and the presumption of soundness is not rebutted.  38 
U.S.C.A. §§ 1111, 1153 (West 2002); 38 C.F.R. §§ 3.304, 3.306 
(2002).

4.  A right 3rd finger disability was not incurred in or 
aggravated by service nor may arthritis be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1102, 1110, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2002).

5.  A left thumb disability to include degenerative joint 
disease of the left thumb MCP joint, was not incurred in or 
aggravated by service nor may arthritis be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1131, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2002).

6.  A finger disability of the right and/or left hand to 
include degenerative joint disease of the CMC and MCP joints 
of the fingers of the right hand and degenerative joint 
disease of the MCP joints of fingers of the left hand, was 
not incurred in or aggravated by service nor may arthritis be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 
1101, 1110, 1131, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  To implement the provisions of the law, the VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  The amendments became effective November 
9, 2000, except for the amendment to 38 C.F.R. § 3.156(b) 
which became effective August 29, 2001.  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 
C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  The Act and implementing regulations 
eliminate the concept of a well-grounded claim, redefine the 
obligations of VA with respect to the duty to assist, and 
supersede the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom.  Morton v. Gober, 14 Vet. App. 174 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded). 

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  The discussion in the RO's 
January 1999 decision, July 1999 statement of the case, 
February 2001 Board decision, February 2003 and April 2003 
supplemental statements of the case, informed the veteran of 
the information and evidence needed to substantiate his claim 
and complied with VA's notification requirements.  The 
Board's decision and the February 2003 supplemental statement 
of the case specifically addressed VCAA.  In addition, a May 
2001 VA letter discussed matters addressed in VCAA.  At his 
December 2000 hearing, the undersigned also complied with 
38 C.F.R. § 3.103.  Thus, the veteran has been provided 
notice of what VA was doing to develop the claim, notice of 
what he could do to help his claim and notice of how his 
claim was still deficient.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  The Board specifically remanded this case for 
compliance with VCAA.  The veteran has been examined and his 
medical records have been obtained.  In sum, the Board finds 
that the record contains sufficient evidence to make a 
decision on the claim.  VA has fulfilled its duty to assist.

There is no indication that there is any additional relevant 
competent evidence to be obtained either by the VA or by the 
veteran, and there is no other specific evidence to advise 
him to obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (holding that both the statute, 38 U.S.C. § 5103(a), 
and the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  As such, the Board finds 
that the development requirements of the VCAA have also been 
met.  VA has done everything reasonably possible to assist 
the veteran.


Background

The veteran served on active duty from May 1974 to April 
1980.  Upon entry into service, the veteran was examined.  At 
that time, the veteran reported that 4 years prior to 
service, he had broken his right thumb and right third 
finger.  No current abnormality of the right hand was 
detected.  

In July 1975, the veteran injured his right hand.  There was 
no swelling and a fracture of the right hand was ruled out.  
The impression was contusion of the right hand.  Heat was 
applied.  In October 1975, while the veteran was playing 
football, he injured his left hand.  A sprain was noted.  In 
January 1976, the veteran reported that he had suffered a 
laceration to his right 5th finger while he was fixing a 
jeep.  A laceration was noted to be present on the MIP joint 
of the 5th finger of the right hand.  The skin was debrided 
and a splint and dressing were applied.  A tetanus shot was 
also given.  

Following service, in October 1980, the veteran initially 
applied for VA disability compensation benefits.  In his 
application, he did not report having any right or left 
finger or thumb disabilities.  

In July 1981, the veteran was afforded a VA examination.  
Physical examination revealed no right or left finger or 
thumb disabilities.  

In July 1998, the veteran's current application for service 
connection for bilateral thumb disabilities as well as 
residuals of finger injuries was received.  In January 1999, 
the RO denied service connection for a right thumb 
disability, a left thumb disability, and right 3rd finger 
disability, and any other finger disability.  The veteran 
appealed.  

VA records reveal that the veteran was seen in November 2000.  
At that time, he reported that he was right-handed and that 
he worked with his hands.  The examiner noted that he had 
severe degenerative joint disease of the CMC and MCP joints 
and less severe degenerative joint disease of the left MCP 
joints.  It was noted that he had suffered a trauma more than 
10 years ago with no fracture or dislocation.  No medical 
opinion was rendered with regard to the date of onset or 
etiology of the degenerative joint disease of the affected 
joints.  

In July 2002, the veteran was afforded a VA hand examination.  
The examiner noted that he had reviewed the veteran's claims 
file.  It was noted that the veteran was right-hand dominant.  
The veteran reported that he initially injured his right 
thumb in 1979 while playing football.  The examiner noted 
that the service medical records showed that in July 1975, 
the veteran was seen 2 weeks following a "contusion," 
however there was no follow-up treatment.  The veteran 
related that he thereafter had continued right thumb 
difficulty with stiffness and joint hypertrophy, fine motor 
dexterity, and with sports participation.  The veteran 
further related that he did not recall any history of injury 
to the left thumb, but indicated that his left thumb was not 
evaluated during service.  He stated that he initially sought 
medical attention in 2000 from VA.  With regard to his right 
3rd finger, the veteran related that this finger was injured 
prior to service and was not reinjured or aggravated during 
service.  The veteran complained of current disability of the 
PIP joint.  The examiner performed a physical examination.  
The diagnoses were degenerative joint disease of the right 
thumb, MCP joint; degenerative joint disease of the left 
thumb MCP joint; and stiffness of the right long finger, PIP 
joint, with mild arthritis.  The examiner opined that there 
was no causal relationship between currently diagnosed 
disabilities and service.  In addition, the examiner stated 
that there was no inservice injury that might have resulted 
in aggravation or acceleration in the thumbs of right long 
finger.  

Private medical records associated with the claims file note 
possible left carpal tunnel syndrome, however, no specific 
right and/or left thumb and finger treatment and/or diagnoses 
are noted.  


Analysis

The veteran is seeking entitlement to service connection for 
thumb and finger disabilities.  He essentially contends that 
he suffered contusions to his hands, including the fingers 
and thumbs, when he engaged in a physical altercation with 
another person during service.  He maintains that his 
injuries to his hands were wrapped at that time.  In 
addition, while playing football in 1975, he injured one of 
his fingers.  The veteran contends that if the service 
medical records do not reflect these injuries, then the 
records were removed.  The veteran indicates that prior to 
service, he had never injured his fingers or thumbs.  
However, he alternatively argues that if he did have any 
preexisting injuries, they were aggravated during service.  
Post-service, he maintains that he did not suffer any injury 
to his fingers or thumbs.  

The Board notes that since the veteran has not been shown to 
be capable of making medical conclusions, his statements 
regarding causation are not competent in that regard.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

At the outset, the Board notes that where a combat wartime 
veteran alleges he suffers disability due to an injury 
incurred in service, 38 U.S.C.A. § 1154(b) must be 
considered.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996); 
Gregory v. Brown, 8 Vet. App. 563 (1996); Caluza v. Brown, 7 
Vet. App. 498 (1995).  In this case, while the veteran is a 
wartime veteran, the record does not show that injured his 
right and/or left thumb and fingers during combat.  Thus, 38 
U.S.C.A. § 1154(b) is not for application.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303, 3.304.  
Additionally, the pertinent laws and regulations provide that 
arthritis will be presumed to have been incurred in service 
if it had become manifest to a degree of ten percent or more 
within one year of the veteran's separation from service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 
3.307, 3.309.

Further, VA regulation provides that with chronic disease 
shown as such in service (or within the presumptive period 
under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. 3.303(b).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The law provides that a veteran is presumed in sound 
condition except for defects, infirmities, or disorders noted 
when examined and accepted for service.  Clear and 
unmistakable evidence that the injury or disease existed 
prior to service will rebut the presumption.  38 U.S.C.A. § 
1111.

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).

As noted, generally, veterans are presumed to have entered 
service in sound condition as to their health.  This 
presumption attaches only where there has been an induction 
examination in which the later complained-of disability was 
not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 
(1991).  The regulation provides expressly that the term 
"noted" denotes "[o]nly such conditions as are recorded in 
examination reports," 38 C.F.R. § 3.304(b), and that 
"[h]istory of preservice existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions,"  Id. at (b)(1).

The service medical records show that upon entry into 
service, the veteran was examined.  At that time, the veteran 
reported that 4 years prior to service, he had broken his 
right thumb and right 3rd finger.  During his recent VA 
examination, the veteran again indicated that he had injured 
his right 3rd finger prior to service.  The veteran was 
competent to state to the inservice examiner that he had 
previously injured his right thumb and right 3rd finger.  The 
veteran was not competent to state that he had any residual 
right thumb and/or right 3rd finger defect, infirmity, or 
disorder from that injury.

The Board must determine whether, under 38 U.S.C.A. § 1111 
and 38 C.F.R. § 3.304(b), the presumption of soundness is 
rebutted by clear and unmistakable evidence that a disease or 
injury existed prior to service.  The burden of proof is on 
VA to rebut the presumption by producing clear and 
unmistakable evidence that a disability existed prior to 
service.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  The determination of whether there is clear and 
unmistakable evidence that a defect, infirmity, or disorder 
existed prior to service should be based on "thorough 
analysis of the evidentiary showing and careful correlation 
of all material facts, with due regard to accepted medical 
principles pertaining to the history, manifestations, 
clinical course, and character of the particular injury or 
disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).

In this case, the veteran had an injury to his right thumb 
and right 3rd finger before service entry.  VA law and 
regulations require that there is clear and unmistakable 
evidence that a defect, infirmity, or disorder existed prior 
to service not that the defect, infirmity, or disorder is 
productive of residual functional impairment at the time of 
service entry.  In this case, although the veteran reported a 
prior right thumb and right 3rd finger injury prior to 
service, there is no evidence that the alleged injuries 
resulted in any right thumb and/or right 3rd finger defect, 
infirmity, or disorder, much less any functional impairment.  

Moreover, the Board notes that in Miller v. West, 11 Vet. 
App. 345, 348 (1998), the United States Court of Appeals for 
Veterans Claims ("the Court") held that a veteran's self- 
report that he had previously suffered from "depression or 
excessive worry," in-service clinical records reflecting a 
pre-service diagnosis of a psychiatric disability, and an in- 
service medical board that found the veteran's psychiatric 
disability to have preexisted service were insufficient to 
rebut the "presumption of soundness" as was found in 38 
U.S.C.A § 1111, because these records "were not supported by 
any contemporaneous clinical evidence or recorded history in 
the record."  Because they were therefore "without a factual 
predicate in the record," they were found to be insufficient 
to rebut the presumption of soundness.  As in Miller, there 
is no contemporaneous medical evidence of record to support 
the conclusion that the veteran had a right thumb and/or 
right 3rd finger defect, infirmity, or disorder which 
preexisted his entry into active duty.

Accordingly, the Board finds that the veteran did not clearly 
and unmistakably have a right thumb and/or right 3rd finger 
defect, infirmity, or disorder prior to his entry into active 
duty.  Thus, there is no clear and unmistakable evidence that 
a right thumb and/or right 3rd finger defect, infirmity, or 
disorder existed prior to service and the presumption of 
soundness is not rebutted.

Having found that the presumption of soundness has not been 
rebutted, the Board will now turn to the question of whether 
the veteran's current claimed right thumb disability and 
right 3rd finger disability as well as his left thumb and any 
other finger disabilities were incurred as a result of his 
military service.  

After reviewing the complete record, the Board finds that the 
preponderance of the competent and probative evidence is 
against the veteran's claim.  In essence, the Board believes 
that the weight of the evidence supports a finding that 
currently diagnosed degenerative joint disease of the right 
thumb, MCP joint; degenerative joint disease of the left 
thumb MCP joint; stiffness of the right long finger, PIP 
joint, with mild arthritis; degenerative joint disease of the 
right CMC and MCP joints of the other fingers; and 
degenerative joint disease of the left MCP joints of the 
other fingers, were not incurred as a result of veteran's 
active military service.  In addition, there is no competent 
evidence showing that the veteran was diagnosed as having 
arthritis of the thumbs or fingers within one year of 
discharge.  He was not diagnosed as having arthritis until 
November 2000.  Further, although the November 2000 examiner 
noted that the veteran had undergone a trauma to the hands 
more than 10 years ago, at that point, the veteran had been 
separated from active duty for over 20 years.  

In reaching the conclusion that current thumb and finger 
disabilities are not related to service, the Board finds that 
the probative evidence of record is the report of his July 
2002 VA examination.  As explained in the report, this VA 
examiner conducted a thorough review of the claims folder and 
determined that current disabilities were not causally 
related to service.  The examiner reviewed the veteran's 
medical records, examined the veteran, and provided a medical 
opinion.  In support of the conclusion that there was no 
etiological relationship, the examiner pointed to the 
findings in the veteran's service medical records.  As a 
medical professional, the Board considers the examiner to be 
competent to make the assessment that current thumb and 
finger disabilities are not related to service.  Conversely, 
the veteran's contentions/testimony are not competent for 
purposes of medical diagnosis or causation.  As noted, the 
veteran is not a medical professional; thus, he is unable to 
render medical conclusions.  See Espiritu.  Moreover, the 
service medical records do not show that the veteran suffered 
an injury to the thumbs or fingers which resulted in lasting 
residual impairment.  In July 1975, he suffered a contusion 
to his right hand.  No specific thumb or finger injury was 
indicated.  The veteran was not treated for residual 
impairment after the initial report.  In October 1975, he 
injured his left hand.  Again, no specific thumb or finger 
injury was indicated.  The veteran was not treated for 
residual impairment after the initial report.  In January 
1976, he suffered a laceration to his right 5th finger.  The 
laceration was treated, but no residual impairment was noted 
during the remainder of his active duty.  Moreover, the 
current medical evidence reveals no residual impairment due 
to that inservice laceration.  The veteran has degenerative 
joint disease.  No medical professional has linked it to an 
inservice laceration; rather, the VA examiner opined that 
there is no relationship between current disabilities and 
service.  

The Board attaches more probative weight to the observations 
and opinion of a competent medical professional when 
evaluating the evidence.  The Board does not afford probative 
weight to the veteran's contentions regarding alleged 
inservice finger and thumb injuries because they are 
contradicted by the documentary record.  The only 
finger/thumb injury was the laceration injury to the right 
5th finger, as noted.  With regard to the veteran's 
allegation that service medical records are missing, this 
allegation is without merit since it is without 
substantiation.  That is, there is no evidence that this is 
the case.  The service medical records are replete with 
treatment reports for medical problems, but they do not 
reflect any thumb/finger treatment reports, other than the 
laceration report.  There is no evidence of a gap in the 
treatment records when alleged injuries were to have taken 
place.  In sum, the service records show no evidence of 
chronic disability nor is continuity of symptomatology shown.  
38 C.F.R. § 3.303(b).  When the veteran filed his original VA 
disability compensation application shortly after his 
separation from active duty, he did not mention nor did he 
contend that he had any thumb/finger injuries during service 
which resulted in any thumb/finger impairment.  Likewise, 
when he was examined in July 1981, he did not mention nor did 
he contend that he had any thumb/finger injuries during 
service which resulted in any thumb/finger impairment and he 
was not diagnosed as having any thumb or finger disability.  
The veteran testified that it was not until 1997 that he 
sought post service treatment for any finger problems.  
Hearing transcript, page 12.  For the aforementioned reasons, 
the Board finds the veteran's statements that his thumbs and 
fingers were injured, including to have resulted in 
disability during service, to be of no probative value.  
Likewise, his opinion regarding the etiology of his claimed 
disabilities is of no probative value.

As noted, although the veteran has been diagnosed with 
arthritis, which is one of the diseases for which presumptive 
service connection may be granted under 38 C.F.R. § 3.309, 
there is no competent medical evidence showing that the 
veteran was diagnosed with arthritis within one year of his 
discharge from service.  Therefore, the presumptive 
provisions of 38 C.F.R. §§ 3.307 and 3.309 are not for 
application in this case.

The Board concludes that the preponderance of the competent 
and probative evidence is against finding that the veteran's 
right thumb, left thumb, and finger disabilities were 
incurred in or aggravated by service.  The benefit sought on 
appeal is accordingly denied.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), 
Gilbert v. Derwinski, 1 Vet. App. 49 53 (1990).


	(CONTINUED ON NEXT PAGE)





ORDER

Service connection a right thumb disability to include 
degenerative joint disease of the right thumb, MCP joint is 
denied.  

Service connection a right 3rd finger disability to include 
arthritis of the PIP joint is denied.  

Service connection for a left thumb disability to include 
degenerative joint disease of the left thumb MCP joint is 
denied.  

Service connection for a finger disability of the right 
and/or left hand to include degenerative joint disease of the 
CMC and MCP joints of the fingers of the right hand and 
degenerative joint disease of the MCP joints of fingers of 
the left hand is denied.  



	                        
____________________________________________
	M. Sabulsky
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

